.
5 -




                       OFFICE   OF   THE   ATTORNEY      GENERAL     OF   TEXAS

                                                AUSTIN

                                                                   May 10, 1939


          Honorable Henry Hull
          Ohairman, Suboommittee,      Approprlationm
          House of Repreaentatlvse
          Austin, Texae
          Dear Sir:                    OQfnion Ho. o-736’
                                       Be I Conlltltution
                                            House Bill l8
                    This im% reply         to
          OOMtitutioMlity   ~oi a
          veadr as rollowot  i
                      OARACT making appro                           past due rsi*t
                      on armories irom Mar                         Au@at Sl,~lWZ,
                                                                     the State of Texas,
                                                                     on taking erreot
                                                                   ng leare aontraote
                                                                   tant~Osner&il of the
                                                                    r*aay.m
                                                        e .namaacand amountm to
                                                        h 1, 193R, tb Awat      S,
                                                          or the ~Stat* or Taxas.
                                                          to the fmte subjrot,
                                                 t bet-en    tha’~Adjutant l?eneral
                                                 the ,property leased or rented
                                                Guard of Texas; ,.It would be
                                              8 faota and olrbtistanoee     o? eaoh
                                        lght Of the prohibitlon     oontalned in
                                        statutes to determine whether or not
                                       ing one, oreating a legal obligation
                                                                 the State.
                    It so happene that one of them olaims, that Is the
          Port Worth Cavalry Club, for $l,VlO.OO hae already been passed
          on by the Supreme Court of thie State.    Judge Orltz, who rendered
          the opinion, held~that auoh olaia wae void.    If the other claim
          are ldentiaal  to ,thie ‘one they are all void   and, in that event,
          the bill would be ufloonet~tutional.  83 S.W. {S) 660.
,




    Honorable   Henry Hull,   Nay 19, 1939, page I:



                                     Tour8 very   truly
                                 AlTORNEYGENEFUL
                                               OF TEXAS




                                         APFROVRD

                                          Chalrmn.